DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10908414. Although the claims at issue are not identical, they are not patentably distinct from each other because the the patent’s claim 3 is the same as the instant application’s claim 1, except that the patent recites that the transducer circuit is coupled to a transducer coupled to the surface, while the instant application recites that the transducer circuit is coupled to the surface.  Although claim 1 does not recite a transducer, a transducer would be an inherent structure to perform the claimed function (i.e. a transducer must be coupled to the surface to perform the function).  As a result, the claims would anticipate each other.
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10908414. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent’s claim 12 is the same as the instant application’s claim 9, except that the patent recites that the transducer circuit is coupled to a transducer coupled to the surface, while the instant application recites that the transducer circuit is coupled to the surface.  Although claim 9 does not recite a transducer, a transducer would be an inherent structure to perform the claimed function (i.e. a transducer must be coupled to the surface to perform the function).  As a result, the claims would anticipate each other.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10908414 in view of U.S. Patent 6764168 granted to Meinhold et al. and DE10114230A1 by Bauernfeind et al.  The claims of the instant application differ from those of the patent based on the instant application’s requirement in its independent claims 1 and 9 that a droplet mass is calculated by measuring a change in capacitance between a consecutive pair of electrodes.  The patent’s independent claims 1 and 10 are broader than the respective instant independent claims 1 and 9 since they do not recite the means to calculate the mass; dependent claims 2 and 11 and independent claim 18 of the patent narrow the scope to require calculating the mass based on a change in monitored resonant frequency.  However, one of ordinary skill in the art would have recognized as obvious to determine a mass of a droplet by measuring a change in capacitance.  Meinhold teaches determining a droplet mass based on measuring a change in capacitance (col. 4, ll. 33-48), and Bauernfeind also teaches determining a droplet mass based on measuring a change in capacitance and teaches specific benefits for doing so (para. 31).  One of ordinary skill in the art would have therefore recognized that instant claims 1-15 would have been obvious over claims 1-24 in view of Meinhold and Bauernfeind.  It is also noted that the instant application’s dependent claims 3-8 and 11-15 recite the same subject matter as dependent claims 4-9, 13-17, 21, and 24 of the patent.

Allowable Subject Matter
Claims 1-15 are allowable over prior art but are not allowed because of the double patenting rejection set forth above.  The claims are allowable over prior art for the reasons set forth in the present application’s parent application 15591311 (now patent no. 10908414) since the present independent claims are narrower in scope than independent claims of the allowed parent application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER E. BELL/Primary Examiner, Art Unit 1711